DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “color select component” in claim 1, subsequent dependent claims 2-7, respectively inherit the interpretation as they do not recite further defining structure; “diffractive incoupling element” in claim 8, 9-13 respectively inherit the interpretation as they do not recite further defining structure; artifact prevention 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect claim 1, the prior art of record does not disclose or render obvious An artifact mitigation system comprising: a set of imaging optics optically coupled to the projector assembly; an eyepiece optically coupled to the set of imaging optics, wherein the eyepiece includes a diffractive incoupling interface; and an artifact prevention element disposed between the set of imaging optics and the eyepiece, the artifact prevention element including: a first quarter waveplate disposed adjacent the linear polarizer; and a color select component disposed adjacent the first quarter waveplate.
The closest prior art of record, Webster (United States Patent Application Publication 2017/0068094 A1), discloses an artifact mitigation system comprising: a projector assembly (see the projector assembly of fig.3); a set of imaging optics (see the imaging optics of 39 optically coupled to the projection assembly of fig.3) optically coupled to the projector assembly (see the optical assembly of fig.3); an eyepiece (see the eyepiece of 45) optically coupled to the set of imaging optics (see the coupling of 45 to 39 in fig.3), wherein the eyepiece includes an incoupling interface (see the structure between 44 and 45 in fig.3); and an artifact prevention element disposed between the set of imaging optics (39) and the eyepiece (see 45 in fig.3 and see the first polarizer 40 in fig.3, the first quarter wave plate 43, and the color selector 44), the artifact prevention element (see the first polarizer 40 in fig.3, the first quarter wave plate 43, and the color selector 44)including: a linear polarizer (see the polarizer 40); a first quarter waveplate (43) disposed adjacent (see the vicinity of the first quarter wave plate) the linear polarizer (see polarizer 40); and a color select component (see the color select component) disposed adjacent the first quarter waveplate (see the position of the quarter wave plate 43 which is in the vicinity of the color select component 44).
However, Webster does not disclose or suggestion a diffractive incoupling interface; and an artifact prevention element disposed between the set of imaging optics and the eyepiece, the artifact prevention element including: a first quarter waveplate disposed adjacent the linear polarizer.
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify Webster so that a diffractive incoupling interface; and an artifact prevention element disposed between the set of imaging optics and the eyepiece, the artifact prevention element including: a first quarter waveplate disposed adjacent the linear polarizer, since such a modification would require knowledge gleaned only from applicant’s disclosure and thus constitute improper hindsight.
Claims 3-7 are allowed as they depend from an allowed claim.
With respect to claim 8, the prior art of record does not disclose or render obvious a projector assembly; a set of imaging optics optically coupled to the projector assembly; an eyepiece optically coupled to the set of imaging optics, wherein the eyepiece includes an incoupling region having: a first set of diffractive incoupling elements; and a second set of diffractive incoupling elements; and a set of artifact prevention elements disposed between the set of imaging optics and the eyepiece, the set of artifact prevention elements including: a first artifact prevention element disposed adjacent the first set of diffractive incoupling elements; and a second artifact prevention element disposed adjacent the second set of diffractive incoupling elements.
The closest prior art of record, Webster (United States Patent Application Publication 2017/0068094 A1), discloses an artifact mitigation system comprising: a projector assembly (see the projector assembly of fig.3); a set of imaging optics (see the imaging optics of 39 optically coupled to the projection assembly of fig.3) optically coupled to the projector assembly (see the optical assembly of fig.3); an eyepiece (see the eyepiece of 45) optically coupled to the set of imaging optics (see the coupling of 45 to 39 in fig.3), wherein the eyepiece includes an incoupling interface (see the structure between 44 and 45 in fig.3); and an artifact prevention element disposed between the set of imaging optics (39) and the eyepiece (see 45 in fig.3 and see the first polarizer 40 in fig.3, the first quarter wave plate 43, and the color selector 44), the artifact prevention element (see the first polarizer 40 in fig.3, the first quarter wave plate 43, and the color selector 44)including: a linear polarizer (see the polarizer 40); a first quarter waveplate (43) disposed adjacent (see the vicinity of the first quarter wave plate) the linear polarizer (see polarizer 40); and a color select component (see the color select component) disposed adjacent the first quarter waveplate (see the position of the quarter wave plate 43 which is in the vicinity of the color select component 44).
However, Webster does not disclose or suggestion an eyepiece optically coupled to the set of imaging optics, wherein the eyepiece includes an incoupling region having: a first set of diffractive incoupling elements; and a second set of diffractive incoupling elements; and a set of artifact prevention elements disposed between the set of imaging optics and the eyepiece, the set of artifact prevention elements including: a first artifact prevention element disposed adjacent the first set of diffractive incoupling elements; and a second artifact prevention element disposed adjacent the second set of diffractive incoupling elements.
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify Webster so that an eyepiece optically coupled to the set of imaging optics, wherein the eyepiece includes an incoupling region having: a first set of diffractive incoupling elements; and a second set of diffractive incoupling elements; and a set of artifact prevention elements disposed between the set of imaging optics and the eyepiece, the set of artifact prevention elements including: a first artifact prevention element disposed adjacent the first set of diffractive incoupling elements; and a second artifact prevention element disposed adjacent the second set of diffractive incoupling elements, since such a modification would require knowledge gleaned only from applicant’s disclosure and thus constitute improper hindsight.
Claims 9-17 are allowed as they depend from allowed claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882